DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 11, 2022 is acknowledged.
The allowability of claim 25 is withdrawn based on Applicant’s amendment to claim 25.  Amended claim 25 fails to include all of the limitations of its base claim.

Election/Restrictions
Applicant’s election without traverse of Group I and Species M (figure 83) in the reply filed on June 13, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
Claim(s) 25 is(are) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 25 recites the limitation "the capsule" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 6, 7, 10, 11, 17-23, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (2011/0215174). 
Regarding claims 1, 2, 6, 7, 10, 11, 17-23, Chen discloses an inline shower device comprising:
a housing 1, 12 including an outlet port (connection for flexible pipe 5) and having a first end (top end in figure 1) that is configured to removably couple (cover 11 is removable/openable, paragraph 0026, therefore, the top end is removably coupled to the main body 2) to a capsule 2 (non positively recited limitation);
a hydraulic chamber 21 disposed within the housing;
a fluid driven piston (piston at the base of the piston rod 32) within the hydraulic chamber, the fluid driven piston configured to dispense a fluid (non positively recited limitation) from the capsule into the outlet port;
the fluid driven piston includes a connecting member (the piston rod 32), a first piston head (piston at the bottom of piston rod 32), and a second piston head (piston at the top of piston rod 32) spaced apart from the first piston head, wherein the fist piston head is coupled to the second piston head by the connecting member;
a first space (space below the piston at the lower end of piston rod 32), a second space (space above the piston at the upper end of piston rod 32), and a third space (space above the piston at the lower end of piston rod 32, see figure 6);
the housing includes a plurality of valves 313. 314 and an actuator 33, whererin the plurality of valves are configured to control the flow of fluid to and from the hydraulic chamber, and wherein the actuator is coupled (hydraulically and mechanically coupled) to each on of the plurality of valves and configured to coordinate operation of the plurality of valves;
an orifice 312 disposed along a fluid passage (passage between chamber 31 and pipe 35);
a flow distribution device 4;
a first actuator 11 configured to connect the capsule to the housing and fluidly connect the capsule to the hydraulic chamber;
a support assembly 5;
wherein the support assembly comprises a first conduit 35 and a second conduit 5, the first conduit fluidly coupled to an inlet port (inlet of pipe 34) of the housing, the second conduit fluidly couplet to the outlet port;
Regarding claim 25, Chen discloses an inline shower device comprising:
a housing 1, 12 including an outlet port (connection for flexible pipe 5);
a hydraulic chamber 31 disposed within the housing;
a fluid driven piston (piston at the base of the piston rod 32) within the hydraulic chamber, the fluid driven piston configured to dispense a fluid (non positively recited limitation) from the capsule 2 into the outlet port;
a capsule detachably coupled (cover 11 of the housing 1, 12 is removable, paragraph 0026, therefore, the capsule 2 is detachably coupled to the housing, at least element 11 of the housing), the capsule comprising a canister (canister is formed by the section of body 2 that forms chamber 31) having a hollow internal cavity 31, the canister further comprising a plunger 32 extending through the hollow internal cavity.

Allowable Subject Matter
Claim 24 is allowed.
Claims 3-5, 8, 9 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.  
Applicant argues that Chen does not disclose an inline shower device that includes a housing having a first end that is configured to removably couple to a capsule.  Chen discloses a first end (top end in figure 1) that is configured to removably couple (cover 11 is removable/openable, paragraph 0026, therefore, the top end is removably coupled to the main body 2) to a capsule 2 (non positively recited limitation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK